Citation Nr: 0943504	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-13 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial evaluation in excess of 10 
percent for migraine headaches.  

3.  Entitlement to an initial compensable evaluation for a 
left ankle disability prior to May 30, 2009. 

4.  Entitlement to an evaluation in excess of 10 percent for 
a left ankle disability from May 30, 2009.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 2002 to April 2003 
and from June 2004 to November 2005.  He had additional 
service in the Army National Guard.  He was also deployed to 
Iraq during his second period of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The record indicates that the Veteran's left ankle disability 
was originally assigned a zero percent evaluation, effective 
from November 2005.  After the Veteran initiated his appeal, 
the evaluation was increased to the current 10 percent 
rating, effective from May 30, 2009.  

A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
Veteran's claim for an increased evaluation for his left 
ankle disability remains before the Board.  However, the 
Board will now treat this appeal as two separate issues, as 
characterized on the first page of this decision.  

The March 2007 rating decision included a denial of service 
connection for dizziness.  The Veteran was notified of this 
decision in a March 2007 letter, which included his right to 
appeal.  In a VA Form 9 received in May 2008, the Veteran 
noted that he disagreed with the March 2007 denial of service 
connection for dizziness.  

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200 (2009).  A Notice of Disagreement must be filed 
within one year of the date that the RO mails the notice of 
determination.  38 C.F.R. § 20.302 (2009).  Therefore, as the 
Veteran submitted his Notice of Disagreement for the denial 
of service connection for dizziness more than one year after 
the date of letter of notification, it was not timely and is 
not for consideration by the Board. 


FINDINGS OF FACT

1.  The Veteran has current diagnoses of PTSD.  

2.  The Veteran was deployed to Iraq, but did not receive any 
awards or decorations that would confirm participation in 
combat, and he has not provided the information necessary to 
obtain credible supporting evidence that his claimed 
stressors occurred.  

3.  The Veteran's migraine headaches are productive of 
symptomatology that more nearly resembles that of 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  

4.  The Veteran's limitation of motion of the left ankle did 
not equate to moderate limitation of motion prior to May 30, 
2009.  

5.  The Veteran has had moderate limitation of motion of the 
left ankle from May 30, 2009.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred due to active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304(f) (2009).  

2.  With resolution of reasonable doubt in the Veteran's 
favor, the criteria for a 30 percent initial evaluation for 
migraine headaches have been met; the criteria for an 
evaluation in excess of 30 percent have not been met.  
38 U.S.C.A. §§ 1151, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.21, 4.124a, Code 8100 (2009). 

3.  The criteria for an initial compensable evaluation for a 
left ankle disability prior to May 30, 2009 have not been 
met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Code 5271 
(2009). 

4.  The criteria for an evaluation in excess of 10 percent 
for a left ankle disability from May 30, 2009 have not been 
met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Code 5271 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the Veteran was provided with a VCAA letter in 
March 2006, which was before the initial adjudication of his 
claim.  This letter included all the notification required by 
Pelegrini and Dingess for the issue of entitlement to service 
connection for PTSD.  

As for the issues of entitlement to increased evaluations for 
migraine headaches and the left ankle sprain, the Board notes 
that the March 2006 VCAA letter also included the required 
notice for the Veteran's claims for service connection for 
these disabilities.  However, these appeals arise from 
disagreement with the initial evaluations following the grant 
of service connection.  The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, the Board concludes that the duty to 
notify has been met for all issues.  

The Board is also satisfied that the duty to assist the 
Veteran has been met for all issues.  The Veteran's service 
treatment records and personnel records have been obtained 
and associated with the claims folder.  All pertinent post 
service medical records have also been obtained.  The Veteran 
has also been afforded appropriate VA examinations, which 
include opinions where appropriate.  The Veteran declined his 
right to a hearing on the May 2008 VA Form 9.  

At this juncture, the Board notes that the RO has not 
attempted to verify the Veteran's claimed stressors with the 
U.S. Army and Joint Services Records Research Center (JSRRC).  
However, the Board finds that given the facts of this case, 
such a search could not be conducted.  The RO contacted the 
Veteran by letter in June 2006, August 2006, and December 
2006 and requested that he provide information such as a list 
of claimed stressors as well as the location and approximate 
dates of these stressors.  These letters were each mailed to 
the same address that the Veteran listed on his January 2006 
claim and that he continued to state was his own as late as 
his May 2008 Substantive Appeal.  In fact, there is no 
indication that the Veteran's address has changed during the 
appeal.  However, the Veteran did not send any reply to these 
letters.  The only stressors described by the Veteran were 
provided on VA examinations, which did not include the date 
or location of the events.  In fact, as will be seen below, 
his description of the events has changed significantly from 
the first examination to the most recent.  

The Board notes that "[T]he duty to assist is not always a 
one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Therefore, given the complete lack of response from 
the Veteran to the three development letters and given the 
significant variation in his description of the stressors he 
has provided to VA examiners, the Board agrees with the 
February 2007 finding of the RO that there is a lack of 
information necessary to verify the stressors in this case.  
Furthermore, as there is no indication that there is any 
other outstanding evidence, the duty to assist has been met, 
and the Board will proceed with adjudication of the Veteran's 
claims.  
Service Connection

The Veteran contends that he has developed PTSD as a result 
of events during his service in Iraq.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link established by medical 
evidence between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the veteran and the claimed 
stressor is related to combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The Veteran's personnel records confirm that he was deployed 
in to Kuwait and Iraq, where he worked in preventive 
medicine.  He served in a designated imminent danger pay 
area.  However, he did not receive the Combat Infantryman's 
Badge (CIB) or any other award or decoration that would 
confirm that he participated in combat.  

On a June 2005 Health Care Survey, the Veteran answered "yes" 
to trying hard not to think of events during his deployment 
and of being constantly on guard or watch.  He also indicated 
that there had been a few days during the past month in which 
he had little interest or pleasure in doing things, and in 
which he felt depressed or down.  

After the Veteran's deployment to Iraq, he completed a Post-
Deployment Health Assessment in July 2005.  He denied seeing 
anyone wounded, killed or dead during his deployment.  He 
also stated that he was not engaged in direct combat where he 
discharged his weapon.  The Veteran answered "yes" when asked 
if he ever felt in great danger of being killed.  He answered 
"no" to having experienced a list of PTSD related symptoms.  

The post service records include Vet Center counseling 
records dated from January 2006 to May 2006 which show that 
the Veteran sat for a post-traumatic stress diagnostic scale 
survey in which he marked many symptoms.  The results were 
not described but the Veteran was to continue psychotherapy.  
The remaining records show that the Veteran continued to 
receive counseling in which he described the changes in some 
of his attitudes since his deployment.  

At an April 2006 VA examination for PTSD, the examiner noted 
that the Veteran had been in Iraq, but that he was not very 
forthcoming about his experiences.  The Veteran stated that 
he saw an improvised explosive device (IED) explode and that 
the passenger next to him had been killed.  He also reported 
being shot at in Tekrit, and he reported facing rocket 
attacks and mortars.  The Veteran stated that he received a 
CIB for his services.  Following a review of the Veteran's 
reported symptoms and a mental status examination, the 
diagnosis was PTSD.  

In a June 2006 letter from the Vet Center, the Veteran was 
noted to be undergoing counseling.  His symptoms included 
depression, feelings of anger or rage, difficulty relaxing, 
hypervigilance, difficulty in personal relationships, and 
poor concentration.  The Veteran was noted to have completed 
the PTSD survey, on which he endorsed 13 out of 17 symptoms.  
His traumatic event was listed as combat.  His level of 
impairment in functioning was moderate, and the symptom 
severity rating was moderate to severe.  The symptom duration 
was said to be acute.  The examiner summarized by noting that 
the Veteran had endorsed several symptoms that correspond to 
PTSD, but that these were acute instead of chronic.  
Therefore, he was not prepared to make a diagnosis of PTSD 
but would instead continue with readjustment counseling.  

VA treatment records from August 2008 include a preventive 
medicine outpatient note which shows that a PTSD screening 
test was negative.  However, the Veteran did report having 
experienced within the last month nightmares or thoughts 
about frightening events, as well as being constantly on 
guard, watchful or easily startled.  

Additional VA treatment records show that the Veteran was 
administered another PTSD screening test in June 2009 which 
was found to be positive.  A screening test for depression 
was negative.  

VA speech pathology records from July 2009 state that the 
Veteran had served as part of a reconnaissance team attached 
to a medical unit.  He did a lot of traveling and was in the 
vicinity of lots of explosions but close to only one.  This 
had been when he was in a moving Humvee about 50 to 100 feet 
from the explosion.  The Veteran stated that he had felt the 
wave but he was not knocked around or injured.  

At a July 2009 VA neuropsychology examination, the Veteran 
stated that his military occupation specialty had been 
preventive medicine, and that his duties included traveling 
from base to base to check food, water, and buildings for 
safety.  He denied discharging his weapon during his tour, as 
well as sustaining any physical injuries.  He admitted to 
witnessing seriously wounded Iraqis and US soldiers but 
denied seeing any of the dead.  The Veteran lost soldiers 
known to him during his tour.  He reported that in June 2005 
he had been in the front passenger seat of a moving vehicle 
when an IED exploded approximately 100 to 200 meters in front 
of the vehicle.  He denied that the vehicle had been struck 
by any debris.  The driver stopped and after checking the 
area for about 15 minutes they returned to the vehicle.  
Impressions included insomnia and rule out PTSD.  

At an August 2009 mental health assessment, the Veteran 
denied any complaints.  He reported having been in involved 
in direct combat, patrols, and an IED attack.  After a mental 
status examination, the diagnosis was PTSD.  

The Board finds that entitlement to service connection for 
PTSD is not warranted.  Although the Veteran has current 
diagnoses of PTSD, his claimed stressors have not been 
verified.  It also appears that the diagnoses of PTSD were 
based on these unverified stressors.  

Initially, the Board notes that although the April 2006 VA 
examination report states that the Veteran reported having 
received a CIB for his services in Iraq, his personnel 
records are negative for receipt of this award.  They are 
also negative for any other award or decoration that would 
connote participation in combat.  Therefore, the Veteran's 
lay statements alone are insufficient to confirm his 
stressors, and they must be verified.  38 C.F.R. § 3.304(f).  

As previously noted, the Veteran has not replied to any of 
the three attempts to obtain a list of his claimed stressors, 
and he has not supplied information regarding places and 
dates that would be necessary to confirm the stressors he 
described to his examiners.  

Furthermore, the Board notes that there have been great 
discrepancies in the stressors provided by the Veteran.  The 
claimed stressor he has described the most was being in a 
vehicle near an IED explosion.  At the April 2006 VA 
examination he reported that a passenger sitting next to him 
had been killed in this explosion.  However, in two different 
versions of this stressor related in July 2009, he did not 
mention the death of any passengers, stated that the vehicle 
had not been damaged, and said that they had left after 
checking the area.  At this juncture, the Board also notes 
the July 2005 Post-Deployment Health Assessment on which the 
Veteran denied having seen anyone dead or wounded during his 
deployment.  This also contrasts with his July 2009 statement 
that he had seen seriously wounded Iraqis and US soldiers.  
In view of these discrepancies, the Board is unable to find 
that these incidents would provide a basis for a confirmed 
stressor.  

The Veteran's other claimed stressors include having been 
exposed to rocket and mortar fire, and having been shot at in 
Tekrit.  However, without the approximate date of the Tekrit 
incident and dates and locations of the other incidents, 
these are impossible to verify.  Therefore, as there is no 
credible supporting evidence that the claimed inservice 
stressors occurred, service connection for PTSD may not be 
established.  38 C.F.R. § 3.304(f).  

Increased Evaluations

The Veteran argues that the initial evaluations for his 
service connected disabilities are insufficient to reflect 
the impairment they produce.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

The Board notes that these issues involve the Veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
Veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Migraines

Service connection for migraine headaches was established in 
the March 2007 rating decision on appeal.  The current 10 
percent evaluation was also assigned at this time.  

Migraine headaches which are very frequently completely 
prostrating with prolonged attacks productive of severe 
economic inadaptability are evaluated as 50 percent 
disabling.  Characteristic prostrating attacks occurring on 
an average of once a month over the last several months are 
evaluated as 30 percent disabling.  Characteristic 
prostrating attacks averaging one in two months over the last 
several months merits continuation of the 10 percent 
evaluation now in effect.  38 C.F.R. § 4.124a, Code 8100.  

VA treatment records dated February 2006 show that the 
Veteran presented with a headache of two days in duration.  
His other symptoms included pressure behind his eyes, mild 
nasal congestion and a bitter taste in his mouth, sore 
throat, fever, chills, and joint pain.  The final diagnosis 
was a viral illness and upper respiratory infection.  

The Veteran was afforded a VA neurological examination in 
April 2006.  He complained of headaches since leaving the 
service.  They were throbbing in nature and would last for 
several hours.  The Veteran would experience nausea but there 
had been no vomiting.  He also experienced photophobia and 
phonophobia.  These episodes could last from several hours to 
several days and were usually alleviated with medication.  
They occurred two or three times a week.  After examination, 
the diagnosis was migraine headaches.  

The Veteran underwent an additional VA examination in June 
2009.  He reported developing throbbing, all over the head 
headaches while in Iraq.  Since that time the headaches had 
occurred about once each week.  They were prostrating in 
nature with a pain severity of 8 out of 10.  There was no 
nausea or vomiting but there was photophobia.  The examiner 
noted that the frequency of the headaches over the past month 
had been weekly.  He was being treated for this with 
continuous medication.  Most of the attacks were prostrating 
and lasted for a few hours.  Motor and sensory examinations 
were normal.  The diagnosis was migraine headaches.  This was 
noted to impact his occupation due to increased absenteeism.  

The Board finds that the evidence supports entitlement to a 
30 percent evaluation for migraine headaches.  Both the 
February 2006 and the June 2009 VA examinations report that 
migraine headaches occur on at least a weekly basis.  The 
June 2009 examiner stated that most of the attacks were 
prostrating and lasted for a few hours.  The Board finds that 
these symptoms more nearly resemble the criteria for a 30 
percent evaluation than that of the 10 percent evaluation 
currently in effect.  38 C.F.R. § 4.124a, Code 8100.  

The Board has considered entitlement to an evaluation in 
excess of 30 percent but this is not shown at this time.  The 
Board acknowledges that the Veteran's headaches occur weekly, 
which is more often than the monthly attacks required for the 
30 percent rating.  However, there is no evidence that these 
headaches are productive of either prolonged attacks or 
severe economic inadaptability.  The Veteran reported at the 
June 2009 examination that his attacks lasted for a few hours 
and are alleviated with pain killers, and the Board finds 
that this does not equate to prolonged attacks.  The only 
impact on his occupation was due to increased absenteeism, 
which alone does not equate to severe economic 
inadaptability.  Other records show that the Veteran is 
employed as a security guard.  Therefore, entitlement to an 
evaluation in excess of 30 percent is not warranted for any 
portion of the period on appeal.  

Left Ankle

Entitlement to a zero percent evaluation for a left ankle 
disability was established in the March 2007 rating decision 
on appeal.  The evaluation for this disability was increased 
to 10 percent in a September 2009 rating decision, effective 
from the May 30, 2009 date of the most recent VA examination 
of the left ankle.  

The Veteran's left ankle disability is evaluated under the 
rating code for limitation of motion.  Moderate limitation is 
evaluated as 10 percent disabling.  Marked limitation is 20 
percent disabling.  38 C.F.R. § 4.71a, Code 5271.  

This rating code does not contain provisions for a zero 
percent evaluation.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

The normal range of motion for the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71a, Plate II.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The Veteran was afforded a VA examination of the joints in 
April 2006.  The claims folder was reviewed by the examiner.  
Currently, he complained of bilateral ankle weakness and 
intermittent left ankle pain.  He did not report additional 
limitation following repetitive use or during flare-ups.  The 
pain was intermittent, occurring once a week and lasting for 
a few hours.  On examination, the range of motion was 15 
degrees of dorsiflexion without pain and 60 degrees of 
plantar flexion without pain.  Range of motion remained the 
same without pain following repetitive motion.  There was no 
evidence of fatigue, weakness, or lack of endurance.  Muscle 
strength was 5/5.  The impression was chronic left ankle 
sprain.  

The Veteran underwent an additional VA examination of his 
joints on May 30, 2009.  He complained of persistent ankle 
pain localized on the lateral aspect of his ankle.  It was 
intermittent, averaging 6 to 7 out of 10 in intensity.  He 
usually has one episode of ankle pain every two to three 
weeks, each time lasting for two days.  At times he also 
complained of left ankle swelling.  The Veteran was employed 
as a security guard and had no difficulty performing his job 
duties.  He did not report additional limitation following 
repetitive use or during flare-ups and he did not have any 
incapacitating episodes during the past year.  

On examination, there was no gross deformity.  The ankle had 
5 degrees of dorsiflexion without pain and 45 degrees of 
plantar flexion without pain.  There was no pain or change in 
the range of motion after repetitive motion testing, and 
there was no evidence of fatigue, weakness, or lack of 
endurance.  An X-ray study revealed no evidence of an acute 
displaced fracture, although some soft tissue swelling and 
edema was shown.  

VA treatment records dated from June 2009 show that the 
Veteran was seen for a fracture of the ankle.  However, this 
was for the right ankle, and no treatment for the left ankle 
was shown.  

Prior to May 30, 2009

The evidence does not support entitlement to a compensable 
evaluation for the left ankle for the period prior to May 30, 
2009.  The April 2006 examination shows that the Veteran 
retained 15 degrees of dorsiflexion and 60 degrees of plantar 
flexion without pain.  This is a loss of 5 degrees of 
dorsiflexion and full plantar flexion.  The examiner noted 
that there was no change in range of motion or additional 
disability following repetitive use or with flare-ups.  The 
Board finds that this does not equate to the moderate 
limitation of motion required for a compensable evaluation, 
and the preponderance of the evidence is against the 
Veteran's claim for a higher rating.  38 C.F.R. §§ 4.31, 
4.71a, Code 5271.  

From May 30, 2009

The VA examination conducted on May 30, 2009 shows that the 
Veteran had 5 degrees of dorsiflexion and 45 degrees of 
plantar flexion of the left ankle without pain.  There was no 
change in range of motion or additional disability following 
repetitive use or with flare-ups.  The Board notes that this 
is a loss of 15 degrees or 75 percent of dorsiflexion but the 
plantar flexion remains full.  As the plantar flexion is full 
and as there is no additional disability due to pain, 
weakness, incoordination or fatigability, the Board finds 
that there is no more than moderate limitation of motion.  
The symptomatology does not equate to the marked limitation 
of motion required for a 20 percent evaluation, and the 
preponderance of the evidence is against the Veteran's claim 
for a higher rating for this period.  38 C.F.R. §§ 4.31, 
4.71a, Code 5271.  

Extraschedular Consideration

The Board has reviewed the increased rating issue with 
mindful of the possibility of assigning an extraschedular 
rating.  There is no basis to refer this matter to the VA 
Central Office for extraschedular consideration.  The 
schedular provisions provide a basis for assigning the 
applicable rating in this case.  There are no signs or 
symptoms of hospitalization or other treatment that renders 
the application of the regular schedular provisions 
impractical.  As such, there is no basis for an 
extraschedular rating.  38 C.F.R. § 3.321.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to an initial 30 percent evaluation for migraine 
headaches is granted, subject to the law and regulations 
governing the award of monetary benefits. 

Entitlement to an initial compensable evaluation for a left 
ankle disability prior to May 30. 2009 is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for a left ankle disability after May 30, 2009 is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


